Citation Nr: 1418663	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for spondylolisthesis L5-S1 (thoracolumbar disability), to include a separate rating for radiculopathy to left lower extremity.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

There is uncertainty about whether the Veteran intended to raise a claim for an increased evaluation for his service-connected right wrist disability and a claim for clear and unmistakable error.  If the Veteran intends to raise either claim, it should be addressed with the RO.  See March 2010 Notice of Disagreement and May 2013 Memorandum of Law.

In a May 2013 statement, the Veteran, through his representative, withdrew his request for a video conference hearing and requested the Board consider his written argument in lieu of a hearing.  The Board hereby deems his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).

In an October 2013 Statement, the Veteran, through his representative, expressed a desire to file a claim of entitlement to service connection for radiculopathy to the left lower extremity as secondary to his service-connected back disability.  The Board notes that the rating criteria for the thoracolumbar spine take into consideration a separate evaluation for any associated neurological abnormality.  Therefore the issue of entitlement to an increased evaluation for a thoracolumbar disability has been recharacterized to reflect this evaluation.  Accordingly, referral to the AOJ is not necessary.  

The Board notes that additional evidence was added to the claims file after the issuance of the January 2012 statement of the case.  However, in an August 2013 statement, the Veteran waived initial RO review of any new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2013).

Although the Board has recharacterized the issue of entitlement to an increased evaluation for a thoracolumbar disability to include a separate evaluation for radiculopathy to the left lower extremity, there is a pertinent examination which must be evaluated by the AOJ prior to entry of a Board decision on this issue.  Therefore, the issues of a separate evaluation for radiculopathy to the left lower extremity and entitlement to a total disability evaluation based on individual employability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

A review of the Veteran's Virtual VA and VBMS files reveal pertinent records as noted in the facts below.  


FINDINGS OF FACT

1.  Prior to March 15, 2013, the Veteran's thoracolumbar disability was not productive of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  Beginning March 15, 2013, the Veteran's thoracolumbar disability was productive of forward flexion to 25 degrees.


CONCLUSIONS OF LAW

1.  Prior to March 15, 2013, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected thoracolumbar disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, beginning March 15, 2013, the criteria for a disability evaluation of 40 percent and no higher for a thoracolumbar disability, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was most recently adjudicated in a January 2012 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded pertinent VA examinations in April 2009, December 2011, and May 2012.  In a February 2011 statement, the Veteran's representative argued the Veteran's VA examinations were inadequate because his claims file and current medical records were not made available to the examiner.  Upon further review of the all the examination reports, the Board notes that the VA examiners either had access to the Veteran's medical records, solicited the medical history directly from the Veteran, or both.  Accordingly, the Board finds the examiners provided sufficient details to make a decision and the reports are deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Schedule

The Veteran's service-connected thoracolumbar disability is currently rated as 20 percent disabling under Diagnostic Code 5239.  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

The Board observes that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Thoracolumbar Disability Evaluation

The Veteran contends his thoracolumbar disability warrants a disability evaluation higher than 20 percent.  

In December 2008, a range of motion testing revealed the Veteran's lumbar flexion was to 100 degrees.

The Veteran attended a VA spine examination in April 2009.  During the examination, he reported no history of hospitalization or surgery, unsteadiness, or flare-ups.  He complained of constant, moderate, daily pain aggravated by bending, stooping or lifting.  The Veteran also stated that within the past12 months, he experienced 6 incapacitating episodes lasting 4-5 days.  Upon physical examination, there was evidence of spasms, guarding, pain with motion, and tenderness.  There was no evidence of atrophy, weakness, lordosis or scoliosis.  The examiner noted that the spasm, tenderness and guarding were severe enough to be responsible for abnormal gait or spinal contour.  A range of motion testing revealed flexion to 50 degrees with no additional limitation after repetitive testing.  The examiner also noted the Veteran experienced incapacitating episodes due to intervertebral disc syndrome (IVDS).

A February 2010 MRI of the Veteran's back revealed posterior listhesis with a herniated disc.  Another range of motion testing was conducted in April 2010, which revealed lumbar flexion to 100 degrees. 

In an August 2010 statement, the Veteran mentioned that sometimes he bends over and cannot function for days and that picking up a piece of paper could throw his back out, leaving him unable to function for weeks.  He also reported limitations in how long he could sit or stand because of his back.

VA treatment records from November 2010 and January 2011 demonstrate the Veteran repeatedly complained of low back pain and episodes of falling due to his left leg giving out.  A January 2011 neurology consultation revealed radiating low back pain to his thighs during exacerbations.  In a February 2011 statement, he specifically alleged the pain runs from his groin and down his legs, causing his legs to go to sleep often.  He also reported having no feeling from the top of his thighs to his toes and numbness in his left foot causing him to fall a number of times.  He has been given a cane to help with this.

The Veteran attended another VA spine examination in December 2011.  During the examination, he reported being able to walk less than 100 feet, and flare-ups with any increased activity.  Physical examination revealed radiculopathy in lower extremities, functional loss evidenced by less movement than normal, and pain on movement.  There was also evidence of guarding or muscle spasm but not enough to result in abnormal gait or spinal contour.  A range of motion test demonstrated flexion to 80 degrees with pain beginning at 60 degrees.  After repetitive testing, flexion was limited to 60 degrees with evidence of additional limitation after repetition.  The examiner noted there was no evidence of IVDS and diagnosed the Veteran with spondylothisthesis.

On March 15, 2013, the Veteran obtained a private independent medical opinion to assess the severity of his thoracolumbar disability.  Upon examination, his posture and gait were normal.  A range of motion testing revealed flexion to 25 degrees and on repetitive testing, limitation to 20 degrees.  

There are additional treatment records demonstrating generalized statements of pain which have already been contemplated by the applicable Diagnostic Code via the range of motion testing.

The Board finds all the range of motion testing to be highly probative and equally probative because they were conducted by trained medical professionals.

As for the Veteran's contentions of functional limitations due to pain, while he is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  As previously noted, the range of motion testing contemplates any symptoms of pain.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his thoracolumbar spine disability.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted prior to March 15, 2013 because range of motion testing does not demonstrate forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

From March 15, 2013, the evidence indicates a rating of 40 percent, and no higher, is warranted because flexion was limited to 25 degrees, with additional limitation to 20 on repetition.  A higher rating is not warranted as there is no evidence of unfavorable ankylosis.

The Board also considered an evaluation under Diagnostic Code 5243 for intervertebral disc syndrome.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  Although the Veteran contends he experienced incapacitating episodes, he has not presented any evidence of it leading to bed rest prescribed by a physician or treatment by a physician.  Accordingly, the Board is unable to evaluate the Veteran's thoracolumbar disability under this Diagnostic Code. 

Furthermore, although the evidence of record suggests the Veteran has at times experienced additional functional impairment due to pain upon repetitive range of motion testing, the level of impairment did not approximate the next highest rating.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the period prior to March 15, 2013, the benefit-of-the-doubt rule does not apply, and to this extent only the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As for the period beginning March 15, 2013, the appeal is granted for an increase evaluation to 40 percent, and no higher, for the Veteran's thoracolumbar disability.  To this extent only, the appeal is granted.

Extraschedular Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected thoracolumbar disability, which is primarily productive of pain and functional limitations.  Any contentions of fatigue or incapacitating episodes relating to his back have already been discussed above under the applicable rating criteria.  Furthermore, any neurological complaints have been either referred or remanded for further consideration.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Prior to March 15, 2013, entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar disability is denied.

Beginning March 15, 2013, entitlement to a disability evaluation of 40 percent, and no higher, for a thoracolumbar disability is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional evidentiary development is required before the claims for entitlement to a separate rating for radiculopathy to left lower extremity and a total disability evaluation based on individual employability can be properly adjudicated.

In a May 2012 VA peripheral nerves conditions examination, the examiner found no objective evidence of lumbar radiculopathy, but recommended the Veteran obtain a nerve conduction study to determine if any neurological deficit actually existed.  The record reveals that additional examination was conducted in March 2014.  This examination has not been evaluated by the RO and thus cannot be used by the Board in the first instance.  If it is not deemed adequate for rating purposes, additional examination should be undertaken.

Therefore, the increased rating claim should be remanded, along with the inextricably intertwined claim of entitlement to a total disability evaluation based on individual unemployability.  See 38 C.F.R. § 4.16

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Thereafter, review the March 2014 examination and determine whether it is adequate to evaluate whether there is neurological impairment of the left lower extremity.  If not, schedule the Veteran for VA a nerve conduction evaluation or other pertinent testing to ascertain the current severity of any neurological abnormality associated with his thoracolumbar disability.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA and VBMS records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issue of entitlement to a separate compensable evaluation for radiculopathy of the left lower extremity and a TDIU.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


